Title: From George Washington to Major General Alexander McDougall, 17 November 1779
From: Washington, George
To: McDougall, Alexander


        
          Dr Sir
          Head Quarters West-point 17th Novr 1779.
        
        I have been favored with your letter of the 16th. It was not intended when I mentioned the arrangement which I had in contemplation, to suggest any but the most perfect satisfaction in your conduct, and the discharge of the several duties of this post. I me[a]nt no more, than to convey an idea, that as we were drawing together a larger force than heretofore, it might be necessary to change my old order of arrangement.
        I had designed you a command this winter with the main army, in the neighbourhood of Morristown. There will be hospitals in its vicinity. But should you think that this situation will be less eligible on account of the state of your health, and the experiments you have proposed to make tryal of, which may require a freedom from command, you have my permission to remain near Fish-kill, or where ever it may be most agreeable to yourself. I am, Dr Sir Your most obt servt
        
          Go: Washington
        
      